       Case 1:18-cv-10566-AT-KHP Document 57-1 Filed 02/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

GEHAD ELSAYED and LAILA IBRAHIM, on behalf of                               [PROPOSED] UNSEALING
themselves and others similarly situated;                                   ORDER

                                                          Plaintiffs,
         -against-
                                                                            18 Civ. 10566 (AT)(KHP)
CITY OF NEW YORK, NYPD Officer CHENISE
BRODIE (Shield No. 28113), and NYPD Officers John and
Jane Doe #1, 2, 3, etc.,

                                                         Defendants.

----------------------------------------------------------------------- x



        WHEREAS, plaintiffs in this putative class action seek certain discovery from defendant

City of New York related to arrests of Muslim women who, from March 14, 2015 until the

conclusion of this litigation, were required to remove their hijab for a post-arrest photograph

while in custody of the New York City Police Department (“NYPD”) and

        WHEREAS, the discovery that plaintiffs seek relates to arrests that have been dismissed

and sealed pursuant to N.Y.C.P.L. §§160.50 and 160.55; and

        WHEREAS, defendants maintain that portions of the requested discovery contain

sensitive information concerning non-parties to this action, including arrest and prosecution

information which may be subject to N.Y.C.P.L. §§160.50 and 160.55 that cannot be produced

without an unsealing order;

        IT IS HEREBY ORDERED THAT the City of New York, including the Office of the

Corporation Counsel and the New York City Police Department, shall not be bound by the

statutory sealing requirements of N.Y.C.P.L. §§160.50 and 160.55 for the limited purpose of
      Case 1:18-cv-10566-AT-KHP Document 57-1 Filed 02/03/20 Page 2 of 2



allowing the City to search for and provide certain information to plaintiffs’ counsel regarding

those individuals who were arrested while wearing religious head coverings from March 14,

2015 until the conclusion of this litigation; including but not limited to the number of such

arrestees who were arrested wearing head coverings during the above timeframe;

       IT IS FURTHER ORDERED that the City of New York shall produce non-party

information subject to N.Y.C.P.L. §§160.50 and 160.55 to plaintiffs;

       IT IS FURTHER ORDERED that the use of the above-referenced records is restricted

to use in the above-entitled civil rights action and shall be protected by plaintiffs’ counsel as

“Attorneys’ Eyes Only,” such that plaintiffs’ counsel may not disclose the non-party information

contained in the arrest data to anyone other than employees of their firms, relevant deponents

(and any court reporter/ videographer at the deposition), and the Court.


Dated: New York, New York
February 3,
       _________, 2020

                                             _________________________________________
                                             HON. ANALISA TORRES, U.S.M.J.




                                              -2-
